DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the lumen of the treatment member" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a lumen of the treatment member”. Claims 8-13 are rejected for the same reasons as claim 7 by virtue of dependency on claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shturman (US 5,314,438).
Regarding claim 1, an invention relating to a surgical cutting device, Shturman discloses (Figs 1-6) a medical device for treating a stenotic region in a body lumen in a living body (Abstract), the medical device comprising: a rotatable tubular drive shaft (50; Col. 11, lines 50-53); a treatment member (40) positionable in the body lumen in the living body adjacent the stenotic region and possessing an outer grinding surface (44) for grinding the stenotic region in the body lumen in the living body (Col. 7, lines 22-28), the treatment member being connected to the drive shaft so that rotation of the drive shaft results in rotation of the treatment member, and the rotation of the treatment member causing the outer grinding surface of the treatment member to grind the stenotic region in the body lumen in the living body (Col. 11, lines 50-53); the treatment member that rotates together with the rotatable tubular drive shaft possessing an axial extent [i.e. the treatment member extends axial along a longitudinal axis of the device (see annotated figure below)], the treatment member including an axially extending lumen that extends throughout the axial extent of the treatment member [i.e. the lumen defined by the inner wall segment 40]; an inner tubular member (81) possessing oppositely located distal-most and proximal-most ends (see annotated figure below), the inner tubular member including an axially extending lumen (82) that extends throughout an axial extent of the inner tubular member so that the lumen opens to the distal end-most of the inner tubular member and to the proximal-most end of the inner tubular member to permit passage of a guidewire (Col. 9, lines 27-31), at least a distal part (see annotated figure below) of the inner tubular member being positioned in the lumen of the treatment member; the treatment member and the inner tubular member being relatively rotatable [i.e. the treatment member and inner tubular member are relatively rotatable to the housing (34)]; the inner tubular member including an enlarged diameter portion that is enlarged relative to an axially adjacent part of the inner tubular member, the enlarged diameter portion possessing an outer diameter (see annotated figure below); a portion of the lumen in the treatment member possessing an inner diameter smaller than the outer diameter of the enlarged diameter portion of the inner tubular member (see annotated figure below); and the enlarged diameter portion of the inner tubular member being positioned to contact the portion of the lumen in the treatment member that possesses the inner diameter smaller than the outer diameter of the enlarged diameter portion to limit axial movement of the inner tubular member relative to the treatment member [i.e. support the treatment device (Col. 9, lines 22-24 & see annotated figure below)].

    PNG
    media_image1.png
    606
    1100
    media_image1.png
    Greyscale

Regarding claim 3, Shturman discloses the medical device according to Claim 1. Shturman further discloses wherein the enlarged diameter portion of the inner tubular member is positioned closer to the proximal-most end of the inner tubular member than the distal-most end of the inner tubular member, see annotated figure above.
Regarding claim 4, Shturman discloses the medical device according to Claim 1. Shturman further discloses wherein the enlarged diameter portion of the inner tubular member is positioned closer to proximal-most end of the inner tubular member than the distal-most end of the inner tubular member, see annotated figure above.
Regarding claim 5, Shturman discloses the medical device according to Claim 1. Shturman further discloses wherein the enlarged diameter portion of the inner tubular member is positioned proximal of a distal portion of the inner tubular member, see annotated figure below.

    PNG
    media_image2.png
    555
    715
    media_image2.png
    Greyscale

Regarding claim 6, Shturman discloses the medical device according to Claim 1. Shturman further discloses wherein the treatment member includes a tapering portion (58b) that tapers from a larger outer dimension to a smaller outer dimension, the smaller outer dimension being distal of the larger outer dimension (Fig. 6).
Regarding claim 7, an invention relating to a surgical cutting device, Shturman discloses (Figs 1-6) a medical device for treating a stenotic region in a body lumen in a living body (Abstract), the medical device comprising: a treatment member (40) positionable in the body lumen in the living body adjacent the stenotic region and possessing an outer surface (44) for grinding the stenotic region in the body lumen in the living body (Col. 7, lines 22-28); a rotatable drive shaft (50; Col. 11, lines 50-53) connectable to a motor (35) so that operation of the motor results in rotation of the drive shaft and the treatment member to grind the stenotic region in the body lumen in the living body (Col. 11, lines 50-57); a tubular member (81) that includes an axially extending lumen (82) that extends throughout an axial extent of the tubular member so that the lumen opens to opposite ends of the tubular member (Fig. 3), a distal part of the tubular member being positioned in the lumen of the treatment member so that the distal part of the tubular member and the treatment member axially overlap one another (see annotated figure below); the treatment member and the tubular member being relatively rotatable [i.e. the treatment member and inner tubular member are relatively rotatable to the housing (34)]; the tubular member including a portion possessing an outer diameter (see annotated figure below); a part of the lumen in the treatment member possessing an inner diameter smaller than the outer diameter of the portion of the tubular member to limit relative axial movement between the tubular member and the treatment member by virtue of contact between the portion of the tubular member and the part of the lumen in the treatment member [i.e. support the treatment device (Col. 9, lines 22-24 & see annotated figure below)].

    PNG
    media_image3.png
    537
    715
    media_image3.png
    Greyscale

Regarding claim 9, Shturman discloses the medical device according to Claim 7. Shturman further discloses wherein the portion of the tubular member is positioned closer to one of the opposite ends of the tubular member than the other [i.e. the portion is closer to a proximal end of the tubular member (see annotated figure below)].

    PNG
    media_image4.png
    537
    726
    media_image4.png
    Greyscale

Regarding claim 10, Shturman discloses the medical device according to Claim 7. Shturman further discloses wherein the portion of the tubular member is positioned closer to a proximal end of the tubular member than a distal end of the tubular member (see annotated figure above).
Regarding claim 11, Shturman discloses the medical device according to Claim 7. Shturman discloses wherein the portion of the tubular member is positioned proximal of a distal portion of the tubular member (see annotated figure below).

    PNG
    media_image5.png
    537
    715
    media_image5.png
    Greyscale

Regarding claim 12, Shturman discloses the medical device according to Claim 7. Shturman further discloses wherein the axially extending lumen in the tubular member includes a distal portion possessing a constant inner diameter (see annotated figure above).
Regarding claim 13, Shturman discloses the medical device according to Claim 7. Shturman further discloses wherein the drive shaft includes a lumen opening to opposite axial ends of the drive shaft (Fig. 1).

ALTERNATE REJECTION [Note, alternate interpretation of the drive shaft]

Regarding claim 1, an invention relating to a surgical cutting device, Shturman discloses (Figs 1-6) a medical device for treating a stenotic region in a body lumen in a living body (Abstract), the medical device comprising: a rotatable tubular drive shaft (64; Col. 8, lines 7-13); a treatment member (40) positionable in the body lumen in the living body adjacent the stenotic region and possessing an outer grinding surface (44) for grinding the stenotic region in the body lumen in the living body (Col. 7, lines 22-28), the treatment member being connected to the drive shaft so that rotation of the drive shaft results in rotation of the treatment member, and the rotation of the treatment member causing the outer grinding surface of the treatment member to grind the stenotic region in the body lumen in the living body (Col. 8, lines 7-13 & Col. 11, lines 50-53); the treatment member that rotates together with the rotatable tubular drive shaft possessing an axial extent [i.e. the treatment member extends axial along a longitudinal axis of the device (see annotated figure below)], the treatment member including an axially extending lumen that extends throughout the axial extent of the treatment member [i.e. the lumen defined by the inner wall element 48]; an inner tubular member (50) possessing oppositely located distal-most and proximal-most ends (see annotated figure below), the inner tubular member including an axially extending lumen (56) that extends throughout an axial extent of the inner tubular member so that the lumen opens to the distal end-most of the inner tubular member and to the proximal-most end of the inner tubular member to permit passage of a guidewire (90; Fig. 1), at least a distal part (58b) of the inner tubular member being positioned in the lumen of the treatment member; the treatment member and the inner tubular member being relatively rotatable [i.e. the treatment member and inner tubular member are relatively rotatable to the housing (34)]; the inner tubular member including an enlarged diameter portion (58) that is enlarged relative to an axially adjacent part (57) of the inner tubular member, the enlarged diameter portion possessing an outer diameter (see annotated figure below); a portion of the lumen in the treatment member possessing an inner diameter smaller than the outer diameter of the enlarged diameter portion of the inner tubular member (see annotated figure below); and the enlarged diameter portion of the inner tubular member being positioned to contact the portion of the lumen in the treatment member that possesses the inner diameter smaller than the outer diameter of the enlarged diameter portion to limit axial movement of the inner tubular member relative to the treatment member [i.e. binding between the treatment member and inner tubular member limits axial movement (Col. 8, lines 66-68 & see annotated figure below)].
 
    PNG
    media_image6.png
    497
    1100
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    265
    755
    media_image7.png
    Greyscale

Regarding claim 2, Shturman discloses the medical device according to Claim 1. Shturman further discloses (Fig. 1) wherein a distal portion (59) of the inner tubular member protrudes distally beyond a distal-most end of the treatment member, see annotated figure below.

    PNG
    media_image8.png
    228
    780
    media_image8.png
    Greyscale

Regarding claim 7, an invention relating to a surgical cutting device, Shturman discloses (Figs 1-6) a medical device for treating a stenotic region in a body lumen in a living body (Abstract), the medical device comprising: a treatment member (40) positionable in the body lumen in the living body adjacent the stenotic region and possessing an outer surface (44) for grinding the stenotic region in the body lumen in the living body (Col. 7, lines 22-28); a rotatable drive shaft (64; Col. 8, lines 7-13) connectable to a motor (35) so that operation of the motor results in rotation of the drive shaft and the treatment member to grind the stenotic region in the body lumen in the living body (Col. 8, lines 7-13 & Col. 11, lines 50-57); a tubular member (50) that includes an axially extending lumen (56) that extends throughout an axial extent of the tubular member so that the lumen opens to opposite ends of the tubular member (Fig. 1), a distal part (58b) of the tubular member being positioned in the lumen of the treatment member so that the distal part of the tubular member and the treatment member axially overlap one another (Fig. 5); the treatment member and the tubular member being relatively rotatable [i.e. the treatment member and inner tubular member are relatively rotatable to the housing (34)]; the tubular member including a portion possessing an outer diameter (see annotated figure below); a part of the lumen in the treatment member possessing an inner diameter smaller than the outer diameter of the portion of the tubular member to limit relative axial movement between the tubular member and the treatment member by virtue of contact between the portion of the tubular member and the part of the lumen in the treatment member [i.e. binding between the treatment member and inner tubular member limits axial movement (Col. 8, lines 66-68 & see annotated figure below)].

    PNG
    media_image9.png
    497
    734
    media_image9.png
    Greyscale

Regarding claim 8, Shturman discloses the medical device according to Claim 7. Shturman further discloses (Fig. 1) wherein a distal portion (59) of the tubular member protrudes distally beyond a distal-most end of the treatment member, see annotated figure below.

    PNG
    media_image8.png
    228
    780
    media_image8.png
    Greyscale

Allowable Subject Matter
Claims 14-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  There is no art of record alone or in combination that teaches of a medical device for treating a stenotic region in a body lumen in a living body that includes the combination of recited limitations in claim 14.
Prior art reference Shturman discloses the invention as substantially claimed but fails to detail the treatment member being rotatable relative to the inner tubular member.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable. Furthermore, a teaching reference with this missing structure could not be found. Claims 15-20 are allowable for the same reasons as claim 14 by virtue of dependency on claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RICHARD G LOUIS/              Primary Examiner, Art Unit 3771                                                                                                                                                                                          
	/C.U.I/               Examiner, Art Unit 3771